Citation Nr: 1620539	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  13-17 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
 
While the Veteran requested a Board video-conference hearing before a Veterans Law Judge in his June 2013 substantive appeal (VA Form 9), he subsequently withdrew such request in September 2014.  38 C.F.R. §§ 20.702(e), 20.704(e) (2015).

In April 2015, the Board denied entitlement to an initial rating in excess of 30 percent for PTSD and remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

The Veteran appealed the Board's denial of a higher initial rating for PTSD to the United States Court of Appeals for Veterans Claims (Court) which, in March 2016, on the basis of a Joint Motion for Remand (Joint Motion), vacated the denial and remanded the matter to the Board for further action.

As the Agency of Original Jurisdiction (AOJ) has not completed the requested development on the remanded issue of entitlement to a TDIU, the only issue currently before the Board is entitlement to an initial rating in excess of 30 percent for PTSD.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board observes that the Veteran was last examined for his PTSD by VA in April 2013.  In denying his claim for an increased rating for such service-connected disability in the April 2015 decision, the Board relied on such examination findings.  However, as determined by the parties to the Joint Motion, the Board erred in accepting the April 2013 examination because it is based on an incomplete, or inaccurate, factual premise.  See Monzingo v. Shinseki, 26 Vet.App. 97, 107 (2012) (per curiam) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely."); Reonal v. Brown, 5 Vet.App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").

Specifically, the parties found that, contrary to the April 2013 examiner's finding that "it does not appear that this type of behavior [i.e. road rage] was consistent, pervasive, or problematic during the following decade of [the Veteran's] courier work[,]" the record contains several other reports of the Veteran's road rage during the appeal period.  For example, in the September 2010 VA examination report, the examiner noted that the Veteran had "some road rage[,]" and specifically stated that the Veteran had "ongoing work problems involving road rage as part of his courier business."  Additionally, in his September 2010 Statement in Support of Claim, the Veteran stated that "his tendency to have 'Road Rage' scares him and feels his PTSD is getting harder to control."  Given the foregoing, remand is warranted to ensure that the Veteran is afforded an adequate VA medical examination.

Furthermore, in an April 2016 statement, the Veteran reported that he continued to receive treatment for his PTSD through the Portland, Oregon, VA Medical Center.  Therefore, while on remand, updated VA treatment records dated from December 2012 to the present from such facility should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Portland VA Medical Center dated from December 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  The Veteran should be afforded an appropriate VA examination in order to determine the severity of his service-connected PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should address the nature and severity of all manifestations of the Veteran's PTSD.  In this regard, the examiner should specifically consider the Veteran's reports of road rage during the appeal period, to include in the September 2010 VA examination report (where the examiner noted that the Veteran had "some road rage[,]" and specifically stated that the Veteran had "ongoing work problems involving road rage as part of his courier business") and in his September 2010 Statement in Support of Claim (where he stated that "his tendency to have 'Road Rage' scares him and feels his PTSD is getting harder to control").

The examiner should also address the impact the Veteran's PTSD, to include his reported road rage, has on his occupational and social functioning. 

A complete rationale should be given for each opinion expressed.   

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

